                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                    )
HEALTHPLAN SERVICES, INC.,          )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                    )
RAKESH DIXIT, et al.,               )
                                    )
     Defendants.                    )
                                    )


                 DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                TO RESPOND TO MOTION FOR SANCTIONS [Doc. 168]

       Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

(collectively “Defendants”), move for an order extending by one (1) week the time in which they

may respond to the Motion for Sanctions [Doc. 168] (the “Motion”) filed by HealthPlan Services,

Inc. (“HPS”), from September 9, 2019 to September 16, 2019, as laid out below.

       1. The Motion was filed Saturday August 24, 2019 and the current deadline to respond is

          September 9, 2019.

       2. Defendants’ counsel have been heavily engaged in attempts to fulfill obligations on

          behalf of Defendants in this matter and a matter pending against Defendants in the Sixth

          Judicial Circuit Court of Florida.

       3. Moreover, undersigned Defendants’ counsel has been extremely ill for several days

          which has impeded efforts and progress on this and other work on behalf of Defendants,

          as well as work on behalf of other clients.




                                           Page 1 of 3
          4. Consequently, undersigned counsel require one week of additional time to file

             Defendants’ Response.

          5. This Motion is made in good faith, and not merely for purposes of delay.

          6. Local Rule 3.01(g) Certification. Undersigned counsel emailed opposing counsel to

             schedule a conference with opposing counsel. Undersigned counsel will continue

             efforts to confer and “supplement the motion promptly with a statement certifying

             whether or to what extent the parties have resolved the issue(s) presented” in this

             Motion. Local Rule, 3.01(g), Middle District of Florida.

          WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

Productions, Inc., request this honorable Court enter an order extending the time in which they

may respond to the Motion for Sanctions [Doc. 168] (the “Motion”) filed by HealthPlan Services,

Inc. (“HPS”), from September 9, 2019 to September 16, 2019, and for such other relief that is

equitable and just.

                                  CERTIFICATE OF SERVICE

          I CERTIFY that on September 9, 2019, a true and accurate copy of this filing was filed via

the CM/ECF electronic filing system through which copies are served by email to all counsel of

record.

Dated: September 9, 2019.

                                                       JRH.LAW PLLC

                                                       /s/ John R. Hightower, Jr.
                                                       John R. Hightower, Jr., Esq.
                                                       Florida Bar No. 77478
                                                       Primary: jrh@jrh.law
                                                       Secondary: svc.flmd@jrh.law
                                                       5470 E. Busch Blvd. # 149


                                              Page 2 of 3
         Temple Terrace, FL 33617-5417
         Tel.: 813-252-1849
         Fax: 813-354-3312
         Attorney for: Rakesh Dixit; KnowMentum,
         Inc.; Media Shark Productions, Inc.; and E-
         Integrate, Inc.


         DUSTIN D. DEESE, P.A.

         Dustin D. Deese, Esq.
         Florida Bar No. 634441
         Primary: dustin@deeselegal.com
         P.O. Box 1720
         Dade City, FL 33526
         Tel.: 813-517-9732
         Fax: 813-574-2664
         Attorney for Rakesh Dixit, KnowMentum,
         Inc., Media Shark Productions, Inc., and E-
         Integrate, Inc.




Page 3 of 3
